                                                                                           Clerk’s Office
                                                                                           Filed Date:

                                                                                           08/26/2021
UNITED STATES DISTRICT COURT                                                               U.S.
EASTERN DISTRICT OF NEW YORK
                                                                                           DISTRICT
----------------------------------------------------------- X
                                                                                           COURT
UNITED STATES OF AMERICA and NEW YORK STATE
                                                                                           EASTERN
ex rel. ORLANDO LEE, MMELVILLE LUCKIE and
LUZ GONZALEZ,                                                                              DISTRICT OF
                                                                                           NEW YORK
                             Plaintiffs,                                                   BROOKLYN
                                                           JUDGMENT                        OFFICE
               -against-                                   13-CV-4933(EK)(RER)
NORTHERN METROPOLITAN FOUNDATION FOR
HEALTHCARE, INC., NORTHERN MANOR
MULTICARE CENTER, INC. and NORTHERN MANOR
ADULT DAY HEALTH CARE PROGRAM,

                                    Defendants.
----------------------------------------------------------- X
         A Memorandum and Order of Honorable Eric Komitee, United States District Judge,

having been filed on August 25, 2021, directing the Clerk of Court to enter judgment for

Defendants; it is

       ORDERED and ADJUDGED that judgment is hereby entered in favor for Defendants.

Dated: Brooklyn, NY                                        Douglas C. Palmer
       August 26, 2021                                     Clerk of Court

                                                           By: /s/Jalitza Poveda
                                                                   Deputy Clerk
